 210DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT engage in, or induce or encourage the employeesof Texla Stevedoring, Inc., or of Southern Pacific Railroad Com-pany, or any other employer, to engage in, a strike or a concertedrefusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform any services,where an object thereof is to force or require any employer orother person to cease doing business with Superior Derrick Cor-poration or to force or require Superior Derrick Coporation torecognize or bargain with Seafarers' International Union ofNorth America, Atlantic and Gulf District, Harbor and InlandWaterways Division, AFL-CIO, as the collective bargaining rep-resentative of any of Superior's employees, unless we are certifiedas such representative under the provisions of Section 9 of the Act.SEAFARERS'INTERNATIONAL UNION OF NORTHAMERICA, ATLANTIC AND GULF DISTRICT,HARBORAND INLAND WATERWAYS DIVISION,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.International Brotherhood of Electrical Workers, Local No. 349andFrank Schafer,Inc.Case No. AO-8. April 14, 1960ADVISORY OPINIONThis is a petition filed by Frank Schafer, Inc., herein called theEmployer, pursuant to Section 102.98 of the Board's Rules and Regu-lations, praying for an advisory opinion by the Board as to whetheritwould assert jurisdiction over "the labor controversy" describedtherein.A. It appears from said petition that:1.The Employer, a Florida corporation, is an electrical contractorwith its principal place of business in Miami, Dade County, Florida.It is engaged in different areas in Dade County, Florida, on severalelectrical contracting jobs.One of said jobs is "the new 7-Up bottlingplant.""Commerce data based on [the Employer's] 1959 Federalincome tax return" discloses the following :127 NLRB No. 34. INT'L BROTHERHOOD OF ELECTRICAL WORKERS, ETC.211Total materials purchased in 1959 ---------------- $49, 721.00Totalof gas, oil and repairs on car and truck in1959 -----------------------------------------3,046.0052, 767.00Less 10%*--------------------------------------5,276.70Totalinflow in commerce**----------------------47, 490. 30*Direct Inflow-0 percent.Indirect Inflow-90 percent.**Not included in above-used truck purchased locally in 1959-$1,400.2.On March 2, 1960, the Employer brought an action in the CircuitCourt, 11th Judicial Circuit, Dade County, Florida, which has beendocketed as Chancery Cause No. 60C-2028, against InternationalBrotherhood of ElectricalWorkers, AFL-CIO, Local 349, hereincalled the Union, and R. T. Callahan and George Bowes, respectively,president and financial secretary of the Union. Said action prays,inter alia,for damages and injunctive relief against picketing of theEmployer or its customers, or at, any job at which the Employer maybe working.Said suit "states, in effect, a complaint . . . underSection 8(b) (7), subsection (A) and (C) of the National Labor Rela-tions Act, as amended . . . if there is a finding of jurisdiction" bythe Board.3.Although the "commerce data" recited in paragraph numbered1, supra,"has not been denied" in the court action by the Union, thecourt has not "taken any testimony or made any findings thereon."4.The Union has filed a charge with the Board, Case No. 12-CA-1371, against the Employer, alleging violations of Section 8(a) (1)and (2) of the Act.B. The Union's answer in substance alleges that :1.It denies that the "commerce data" given in the petition is corrector that it is "a complete and true picture of the activities [of theEmployer] in interstate commerce."2.The Employer is engaged in the subcontracting of electricalwork on construction projects and presently holds subcontracts requir-ing "large amounts of purchases of electrical materials which havecome in interstate commerce and will continue in the future, which arenot reflected in his 1959 income tax return." In addition, the 1959income tax r.;turn "is ambiguous and inconclusive" in making an unex-plained 10 percent "general deduction."3.The Employer's 1960 "activities in interstate commerce," notreflected in his 1959 income tax return, have substantially increasedover its 1959 activities.The Employer has performed and is presentlyperforming services for persons engaged in interstate commerce. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Board has been administratively advised that the RegionalDirector for the Twelfth Region is investigating the jurisdictionalaspects of the charge in Case No. 12-CA-1371.On the basis of the above, the Board is of the opinion that :1.The Employer is engaged in the electrical contracting business.2.The Board's standard for exercising jurisdiction over a nonretailenterprise is a minimum of $50,000 outflow or inflow, direct or indirect.Siemons Mailing Service,122 NLRB 81, 85;Eau Clair Building andConstruction Trades Council and Robert Bauer, 122NLRB 134111343.Accordingly, the parties are advised, pursuant to Section 102.103 ofthe Board's Rules and Regulations, that:1.Although the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, the Board would notassert jurisdiction over the Employer herein on the facts submittedbecause they fail to show direct or indirect outflow or inflow of atleast $50,000 in any given year.'On the facts before it the Board isunable to conclude that the Employer has any outflow, whether director indirect.Mere allegations that the Employer has performed andispresently performing services for persons engaged in commerce,while perhaps offering a basis for legal or statutory jurisdiction, areinadequate to establish outflow.Hence, the only basis for assertingjurisdiction}is aninflow of $47,490.30, which falls short of the Board'sminimum standard of $50,000.Even if the value of the used truckpurchased in 1959 is added to this figure, the total inflow wouldamount to but $48,890.30.2.The Board expresses no opinion as to whether it would takejurisdiction over or render a decision on the merits of the controversywhich is the subject of the State court action.1We interpret the Employer's data to mean that 10 percent of itspurchases are purelylocal in nature,and that the figure $5,276.70 does not represent a discount on theEmployer's total purchases.Rapid Bindery, Inc., and Frontier Bindery CorporationandLocal Union No.685, Printing Specialties and Paper ProductsUnion,International Printing Pressmen and Assistants' Unionof North America,AFL-CIO.Case No. 3-CA-1253.April 15,1960DECISION AND ORDEROn September 18, 1959, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in unfair laborpractices in violation of Section 8(a) (1), (3), and (5) of the Act andrecommending that they cease and desist therefrom and take certain127 NLRB No. 33.